Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16, and 18-19 is/are rejected under 35 U.S.C § 102(a)(1) as being anticipated by ROCHER (US-20170350115-A1), hereafter referred to as ROCHER.
Regarding Claim 1, ROCHER teaches a cable-driven additive manufacturing system (see the device for fabricating structures of large dimensions, layer by layer, abstract) comprising:
an end effector configured for linear translation within a three-dimensional workspace along an x-axis, y-axis, and a z-axis (see where the three positioning cables are used to move a deposition point in three dimensions XYZ, Paragraph(s) 0024)
an aerial hoist suspending the end effector within the three-dimensional workspace by at least one suspension cable (see the motor-driven pulley 4e, Paragraph(s) 0068 and Figure(s) 1-8);
an aerial cable winder configured to control linear translation of the end effector along the z-axis (see the cable tensioning devices M1, M2, and M3, Paragraph(s) 0020 and Figure(s) 1-8; and see where the cable tensioning devices are capable of rotating as is indicated in Figure(s) 2B and 5);
a plurality of motion-control base stations disposed below the aerial hoist and configured to control linear translation of the end effector in an x-y plane defined by the x-axis and the y-axis (see where the cable tensioning devices M1, M2, and M3 are capable of being lowered along P1, P1b, P2, P2b, P3, and P3b in Figure(s) 4; and see where the cable tensioning devices allow the deposition point to be moved in three dimensions XYZ, Paragraph(s) 0024),
each motion-control base station comprising a base station cable winder (see the cable tensioning device at the top of each pylon P1, P2, and P3, Figure(s) 1-8 and Paragraph(s) 0056);
a plurality of motion-control cables (see cables 7-1, 7-2, and 7-3, Figure(s) 1-8 and Paragraph(s) 0056),
at least one of the plurality of motion-control cables running from each of the base station cable winders to the end effector (see where the cables 7-1, 7-2, and 7-3 run from the cable tensioning devices/winches M1, M2, and M3, Figure(s) 1-8 and Paragraph(s) 0056);
at least one tension-control base station (see where the control station 8 controls the positioning orders of the winches M1, M2, and M3, Figure(s) 1-8 and Paragraph(s) 0056)
at least one tension-control cable running from the tension-control base station to the end effector (see where the tensioned positioning cables act sequentially while the other cables perform the role of secondary cables that are not tensioned, Paragraph(s) 0036). 

Regarding Claim 2, ROCHER teaches the additive manufacturing system of Claim 1,
wherein the plurality of motion-control base stations comprises at least two motion-control base stations (see where there are three cable tensioning devices/winches M1, M2, and M3, Figure(s) 1-8 and Paragraph(s) 0020, 0056). 

Regarding Claim 3, ROCHER teaches the additive manufacturing system of Claim 2,
wherein the at least one tension-control base station comprises a first tension-control base station and a second tension-control base station spaced from the first tension-control base station (see where the cables 7-1, 7-2, and 7-3 run from the cable tensioning devices/winches M1, M2, and M3, Figure(s) 1-8 and Paragraph(s) 0056; and see where the cable tensioning devices/winches M1, M2, and M3 are separate from each other, Figure(s) 1-8), and
the at least one tension-control cable comprises a first tension-control cable running from the first tension-control base to the end effector and a second tension-control cable running from the first tension-control base to the end effector (see where the tensioned positioning cables act sequentially while the other cables perform the role of secondary cables that are not tensioned, Paragraph(s) 0036).

Regarding Claim 4, ROCHER teaches the additive manufacturing system of Claim 1,
wherein the plurality of motion-control cables and the at least one tension-control cable are tensioned to lie substantially parallel to the x- y plane (see where the cables 7-1, 7-2, and 7-3 are at an angle with the x-y plane, Figure(s) 1-8; The examiner considers that the cables are capable of being parallel to the x-y plane if the suspension cable is made taught to be in line with the tops of the pylons and the cables are made taught so as to form a perpendicular line; thus, the cables 7-1, 7-2, and 7-3 are capable of satisfying the claim limitation). 

Regarding Claim 5, ROCHER teaches the additive manufacturing system of Claim 4,
wherein the at least one suspension cable includes at least a portion extending along the z-axis (see where the suspension cable 4a is along the Z-axis because it is perpendicular to the x-y plane, Figure(s) 1-8; and see where the angle of the suspension cable 4a can be adjusted, Paragraph(s) 0066). 

Regarding Claim 6, ROCHER teaches the additive manufacturing system of Claim 1,
wherein at least one of the plurality of motion-control base station comprises a pulley supporting the associated motion-control cable to change the direction of the force applied by the associated motion-control cable (see where there is a suspension cable 4a connected to the motor-driven pulley 4e, Figure(s) 1-8; and see where the suspension cable 4a is redirected at an angle in Figure(s) 4; thus, the direction of the force applied is changed. The examiner would like to point out that pulleys are simple machines that work by redirecting the force direction). 

Regarding Claim 8, ROCHER teaches the additive manufacturing system of Claim 1,
wherein at least one of the plurality of motion-control base stations comprises two motion-control cables running to the end effector (see where there are three cable tensioning devices/winches M1, M2, and M3, Figure(s) 1-8 and Paragraph(s) 0056; thus there are at least two motion-control cables),
wherein the two motion-control cables are parallel to each other (see where the cables 7-1, 7-2, and 7-3 are at an angle with the x-y plane, Figure(s) 1-8; The examiner considers that the cables are capable of being parallel to the x-y plane if the suspension cable is made taught to be in line with the tops of the pylons and the cables are made taught so as to form a perpendicular line; thus, the cables 7-1, 7-2, and 7-3 are capable of satisfying the claim limitation). 

Regarding Claim 9, ROCHER teaches the additive manufacturing system of Claim 8,
wherein at least one other of the plurality of motion-control base stations comprises three motion-control cables running to the end effector (see where there are three cable tensioning devices/winches M1, M2, and M3, Figure(s) 1-8 and Paragraph(s) 0056),
wherein the three motion-control cables are parallel to each other (see where the cables 7-1, 7-2, and 7-3 are at an angle with the x-y plane, Figure(s) 1-8; The examiner considers that the cables are capable of being parallel to the x-y plane if the suspension cable is made taught to be in line with the tops of the pylons and the cables are made taught so as to form a perpendicular line; thus, the cables 7-1, 7-2, and 7-3 are capable of satisfying the claim limitation).

Regarding Claim 10, ROCHER teaches the additive manufacturing system of Claim 9,
wherein the at least one suspension cable comprises a single suspension cable (see where there is a single suspension cable 4a, Figure(s) 1-8 and Paragraph(s) 0066). 

Regarding Claim 11, ROCHER teaches the additive manufacturing system of Claim 1,
wherein the aerial hoist comprises a platform which supports the aerial cable winder, and
the end effector is suspended from the platform by the at least one suspension cable (see where the three positioning cables are used to move a deposition point in three dimensions XYZ, Paragraph(s) 0024; and see where the motor-driven pulley 4e is a pulley, Figure(s) 1-8 and Paragraph(s) 0068; and see where there is a first carriage 3 supporting the motor-driven pulley, Figure(s) 1-8 and Paragraph(s) 0023),
wherein the at least one suspension cable can be adjustably extended from the aerial cable winder on the platform and retracted back on the aerial cable winder on the platform (see where there is a second tensioning device 4 on the first carriage 3, Figure(s) 1-8 and Paragraph(s) 0023). 

Regarding Claim 12, ROCHER teaches the additive manufacturing system of Claim 11,
wherein the at least one suspension cables comprises at least two suspension cables suspending the end effector below the platform (see where the three positioning cables are used to move a deposition point in three dimensions XYZ, Paragraph(s) 0024).

Regarding Claim 13, ROCHER teaches the additive manufacturing system of Claim 1,
wherein the aerial hoist comprises a pulley supporting the at least one suspension cable to change the direction of the force applied by the at least one suspension cable (see where the motor-driven pulley 4e is a pulley, Figure(s) 1-8 and Paragraph(s) 0068). 

Regarding Claim 14, ROCHER teaches the additive manufacturing system of Claim 13,
wherein the aerial cable winder is provided on one of the plurality of motion-control base stations or on the at least one tension-control base stations (see where the motor-driven pulley 4e is a pulley, Figure(s) 1-8 and Paragraph(s) 0068; and see where the motor-driven pulley is on first carriage 3, Figure(s) 1-8 and Paragraph(s) 0024),
wherein the at least one suspension cable can be adjustably extended from the aerial cable winder and retracted back on the aerial cable winder (see where the suspension cable 4a is adjustably extended from the winch, Paragraph(s) 0067). 

Regarding Claim 15, ROCHER teaches the additive manufacturing system of Claim 1,
wherein the aerial hoist comprises a single aerial hoist configured to be suspended by a crane (see where the motor-driven pulley 4e is supported by tower crane 5, Figure(s) 1-8 and Paragraph(s) 0052). 

Regarding Claim 16, ROCHER teaches the additive manufacturing system of Claim 1,
further comprising at least one guy-wire extending between the aerial hoist and each of the plurality of motion-control base stations and the at least one tension-control base station (see where there is a material feed pipe 2b extending between the motor-driven pulley 4e and cable tensioning device/winch M3, Figure(s) 6). 

Regarding Claim 18, ROCHER teaches the additive manufacturing system of Claim 1,
wherein the system is operated to maintain the plurality of motion-control cables in a linear range of stiffness in which the contribution of catenary sag of the plurality of motion-control cables becomes negligible and the stiffness remains approximately constant with increasing tension (see where the winch tension is controlled; Paragraph(s) 0034. The examiner considers that the cables are capable of being fully tensioned because the tensioned positioning cables act sequentially while the other cables perform the role of secondary cables that are not tensioned, Paragraph(s) 0036). 

Regarding Claim 19, ROCHER teaches the additive manufacturing system of Claim 18,
wherein the plurality of motion-control cables are tensioned to at least a predetermined minimum tension comprising a minimum tension at which cable stiffness remains approximately constant with increasing tension (see where the first winch 4 is of controlled tension and supports 40% to 95%, or 70% to 85% of the total weight, Paragraph(s) 0034). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C § 103 as being unpatentable over ROCHER in view of PETRELLO (US-20140262520-A1), hereafter referred to as PETRELLO.  
Regarding Claim 7, ROCHER teaches the additive manufacturing system of Claim 6 and the motor-driven pulley; however, ROCHER does not teach:
wherein the at least one of the plurality of motion-control base station comprises a telescoping portion to adjust the height of the pulley. 
PETRELLO teaches the pulley with an adjustable support:
wherein the at least one of the plurality of motion-control base station comprises a telescoping portion to adjust the height of the pulley (see where the hoist with pulley structure includes a support structure with extending members, Paragraph(s) 0041). 
ROCHER and PETRELLO are analogous in the field of pulleys used in crane structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (Paragraph(s) 0041).

Claim(s) 17 is rejected under 35 U.S.C § 103 as being unpatentable over ROCHER in view of ANTON (NL-2019511-B1), hereafter referred to as ANTON.  STOOF (US-20200216294-A1) is being used as the English translation.
Regarding Claim 17, ROCHER teaches the additive manufacturing system of Claim 16,
wherein each motion-control base stations and the at least one tension-control base station comprises a guy-wire cable winder (see where each of the pylons have guylines 12 anchored to the ground 12a with a series of tie rods 13, Paragraph(s) 0073 and Figure(s) 3; and see where the pylons have a means for tensioning, Paragraph(s) 0073, however, ROCHER does not teach a specific means for tensioning such as with a winch or cable winder),
However, ROCHER does not teach the following limitations: 
wherein each of the guy-wires can be adjustably extended from their respective guy-wire cable winder and retracted back on their respective guy-wire cable winder. 
STOOF teaches the crane with adjustable guidewires:
wherein each of the guy-wires can be adjustably extended from their respective guy-wire cable winder and retracted back on their respective guy-wire cable winder (see where there is a winch adjusting the guywire, Paragraph(s) 0064). 
ROCHER and STOOF are analogous in the field of cranes supported by guywires. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify ROCHER'(s) pylons and guywires with STOOF'(s) wench with supporting guy wires, because this allows for guywire adjustment to keep the tension in the guywire constant (Paragraph(s) 0066).

Claim(s) 20 is rejected under 35 U.S.C § 103 as being unpatentable over ROCHER in view of LONGATTI (US-7401961-B2), hereafter referred to as LONGATTI.
Regarding Claim 20, ROCHER teaches the additive manufacturing system of Claim 18 and the cables; however, ROCHER does not teach the following limitations:
wherein the at least one motion-control cable comprises one of 7x19 steel wire rope and a rope made from ultra-high-molecular-weight polyethylene fibers
LONGATTI teaches the rope designed for cranes:
wherein the at least one motion-control cable comprises one of 7x19 steel wire rope and a rope made from ultra-high-molecular-weight polyethylene fibers (see where cables that are made of polyethylene and steel wire are used for increased visibility to reduce accidents, Column 4 Line(s) 45-50).
ROCHER and LONGATTI are analogous in the field of wires designed for use in cranes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify ROCHER'(s) cables with LONGATTI'(s) load-carrying rope with improved visibility, because there is improved visibility and less chances of accidents (abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE (WO-2017052124-A1) teaches the end effector, aerial hoist, aerial cable winder, suspension cable, motion-control base station, motion-control cables, tension-control base station, and tension-control cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743